DETAILED ACTION

	The prosecution is reopen and the previous indication of allowable subject matter is withdrawn using Cadieux (WO 2015/131058).

Response to Arguments
Applicant’s arguments are moot in view of anew rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 and 01/19/2021 are considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux (WO 2015/131058).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.

Regarding claim 15, Cadieux discloses
A cartridge (a liquid reservoir component (first or cartridge section) 70; P112:3, Fig. 1 

    PNG
    media_image1.png
    236
    630
    media_image1.png
    Greyscale
), comprising:

a cartridge housing (An inner tube 62 disposed within the outer casing 6; P113:3-4, Fig. 1) comprising 
an inner wall (An inner tube 62; P113:3, Fig. 1) and an outer wall (the outer casing 6; P113:4, Fig. 1), the inner wall being disposed within the outer wall and defining an internal passage (a straight, central air passage 20; P113:4, Fig. 1) through which air (a stream of incoming ambient air; P125:3, Fig. 1) can flow, (the cylindrically-empty air-stream-space of “a straight, central air passage 20”; P113:4, Fig. 1) therebetween;

an aerosol-forming substrate (a liquid storage medium 21 (i.e. fibrous medium); P114:5-6, Fig. 1) contained within the hollow space; 

a susceptor (a susceptor 14; P112:5, Fig. 1),
configured to heat (heat and vaporize (volatilize) liquid; P112:5, Fig. 1) the aerosol-forming substrate; and

a capillary material (a wick 28; P112:5-6, Fig. 1) within the cartridge housing being configured to convey the aerosol-forming substrate to the susceptor,

wherein the cartridge housing is configured to be removably (connectable to the power supply component 72 at a connector 205, such as a threaded connection or by another convenience such as a snug-fit, detent, clamp, clasp and/or magnetic connection; P112:7-10, Fig. 1 [including] reusable; P166:5) inserted into a device housing (an outer casing 6 extending in a longitudinal direction and includes a power source or battery 1; P132:2-3, Fig. 1) of an electrically heated aerosol-generating system (an electronic vaping (e-vaping) device 60; P112:1-2, Fig. 1), the device housing including an inductor coil (the number of winding turns of the copper wire of “the induction source 35, and parameters of the induction source 35”; P134:11-12, Fig. 1) disposed therein, and the electrically heated aerosol-generating system further including a power supply (the power source 1; P134:8-9, Fig. 1) connected to the inductor coil and being configured to provide a high-frequency oscillating current (powered by the power source 1 via the oscillator 18 at a frequency of about 100 kHz to 1 MHz; P134:8-9) to the inductor coil, and

Cadieux discloses “a susceptor” as mapped above, but is silent regarding
a susceptor, disposed along at least a portion of the inner wall and surrounding or spanning a portion of the internal passage,



However, Cadieux-Fig.18A discloses, in the same field for “a further embodiment; P159:1, Fig. 18A

    PNG
    media_image2.png
    326
    478
    media_image2.png
    Greyscale
),

a susceptor (a susceptor, represented by feature A; P160:2-3, Fig. 18A), disposed along at least a portion (the longitudinal length of “A”; Fig. 18A [including] A portion; P159:14, Fig. 18A) of the inner wall (the two cylindrical walls of “the liquid storage medium 21”; P160:2, Fig. 18A and “the central air passage 20”; P160:6, Fig. 18A) and surrounding (surround; P159:15/bottom line) or spanning (forming the longitudinal length of “A”; Fig. 18A) a portion (the circumferential inner surface of “A” concentrically inside “21”; Fig. 18A) of the internal passage (the two inner ambient-air-stream-spaces of “the liquid storage medium 21”; P160:2, Fig. 18A connected to “the central air passage 20”; P160:6, Fig. 18A),

	The advantage of using Cadieux-Fig.18A’s susceptor feature A fixed inside the liquid storage medium 21 is not only to disclose an alternative location of a susceptor which heats and vaporizes (volatilize) liquid and provide flexibility of locations of a susceptor suiting a user specific application without changing the functionality of the susceptor vaporizing the liquid which contains 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cadieux with Cadieux-Fig.18A by replacing Cadieux’ susceptor 14 and the location with Cadieux-Fig.18A’s susceptor feature A fixed inside the liquid storage medium 21 in order not only to disclose an alternative location of a susceptor which heats and vaporizes (volatilize) liquid and provide flexibility of locations of a susceptor suiting a user specific application without changing the functionality of the susceptor vaporizing the liquid which contains a volatile tobacco flavor compound, but also to make a laminar air flow resulting in smooth feeling in puffing the tobacco flavor compound with the mouth.

	Cadieux in view of Cadieux-Fig.18A discloses “the susceptor” as mapped above, but Cadieux in view of Cadieux-Fig.18A is silent regarding 
wherein the susceptor is fluid permeable.

	However Cadieux-Fig.14 discloses in the same field for “another example embodiment; P148:11-12, Fig. 14

    PNG
    media_image3.png
    154
    390
    media_image3.png
    Greyscale
) ,

wherein the susceptor (susceptor 14 from “an integrated wick/susceptor assembly 28/14”; P148:14-15; P148:14-15, Fig. 14) is fluid permeable (inductively heatable, electrically resistive/ conductive flakes 14 of thin foil or metallic material which are disposed along a heatable portion of the wick 28 so as to establish another form of an integrated wick/susceptor assembly 28/ 14; P148:12-15, Fig. 14).

	The advantage of using Cadieux-Fig.14’s integrated wick/susceptor assembly 28/14 is not only to increase the total contact areas of the susceptor flakes 14 with a tobacco flavor compound liquid to be evaporated, but also to operationally provide a more rapid response to inductive heating and a more efficient transfer of heat to liquid surrounding the heated flakes 14.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cadieux in view of Cadieux-Fig.18A with Cadieux-Fig.14 by replacing Cadieux’ susceptor 14 with Cadieux-Fig.14’s integrated wick/susceptor assembly 28/ 14 in order not only to increase the total contact areas of the susceptor flakes 14 with the tobacco flavor compound liquid to be evaporated, but also to operationally provide a more rapid response to inductive heating and a more efficient transfer of heat to liquid surrounding the heated flakes 14.

Regarding claim 16, Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 discloses
at least a portion (Cadieux-Fig.18A: the longitudinal length of “A”; Fig. 18A [including] A portion; P159:14, Fig. 18A) of the inner wall (Cadieux-Fig.18A:  the two cylindrical walls of “the liquid storage medium 21”; P160:2, Fig. 18A and “the central air passage 20”; P160:6, Fig. 18A) of the cartridge housing (Cadieux-Fig.18A:  “70”; Fig. 18A).

Regarding claim 17, Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 discloses
the susceptor (Cadieux-Fig.18A: a susceptor, represented by feature A; P160:2-3, Fig. 18A) forms part (Cadieux-Fig.18A: the longitudinal length of “A”; Fig. 18A [including] A portion; P159:14, Fig. 18A) or all  of the inner wall (Cadieux-Fig.18A:  the two cylindrical walls of “the liquid storage medium 21”; P160:2, Fig. 18A and “the central air passage 20”; P160:6, Fig. 18A).


Regarding claim 18, Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 discloses
the susceptor (Cadieux-Fig.18A: a susceptor, represented by feature A; P160:2-3, Fig. 18A) comprises 


	Cadieux-Fig.18A discloses “the susceptor” as mapped above, but Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 is silent regarding
the susceptor (Cadieux-Fig.18A: a susceptor, represented by feature A; P160:2-3, Fig. 18A) comprises a mesh (Cadieux: a conductive mesh; P149:3), a flat spiral coil, an interior foil, fibers (Cadieux-Fig.18A: glass filaments, fiberglass filaments; P123:2-3), a fabric, or a rod.

	However, Cadieux-Fig.8 discloses, in the same field for “a detail view of another example embodiment of an integrated susceptor and wick element” (P97:1-2, Fig. 12

    PNG
    media_image4.png
    294
    633
    media_image4.png
    Greyscale
),
the susceptor (susceptor element 14 from “an integrated wick/susceptor element 28/14”; P149:2, Figs. 8A-8B) comprises a mesh (a conductive mesh; P149:3, Figs. 8A-8B [including] two or more layers of woven stainless steel threads or mesh; P149:6-7), a flat spiral coil (Alternative limitation, an inductively heatable ribbon; P148:8-9, Fig. 12), an interior foil, fibers (Alternative limitation, glass filaments, fiberglass filaments; P123:2-3), a fabric, or a rod.

	The advantage of using Cadieux-Fig.8’s conductive mesh susceptor is not only to conventionally weave a line-thread to form a two-dimensional flat material having porosity, but also use the 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 with Cadieux-Fig.12 by replacing Cadieux’ susceptor 14 with Cadieux-Fig.8’s conductive mesh susceptor in order not only to conventionally weave a line-thread to form a two-dimensional flat material having porosity, but also use the conventionally-porous property of textile materials allowing gas flow-through and capillary liquid transfer as a wick of an ancient oil lamp.

Regarding claim 20, Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 discloses
the susceptor (Cadieux-Fig.18A: a susceptor, represented by feature A; P160:2-3, Fig. 18A) is provided as 
the cartridge housing (Cadieux: An inner tube 62 disposed within the outer casing 6; P113:3-4, Fig. 1).

Cadieux-Fig.18A discloses “the susceptor” and “the cartridge housing” as mapped above, but Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 is silent regarding
the susceptor is provided as a sheet that extends across an opening in the cartridge housing.

However, Cadieux-Fig.7 discloses, in the same field for “an example embodiment” (P154:1, Fig. 7A-7B

    PNG
    media_image5.png
    263
    527
    media_image5.png
    Greyscale
), 
the susceptor (a susceptor 14; P154:3-4, Fig. 7A-7B) is provided as a sheet (a planar screen; P154:4, Figs. 7A-7B) that extends across an opening (the hole to retain “a susceptor 14”; P154:3-4, Fig. 7A-7B) in the cartridge housing (the casing 6; P154:12, Figs. 7A-7B [including] an internal annular flange 41; P154:6, Fig. 7A-7B  wherein “6” and “41” is a same body having the air inlets 744a and 744b).

	The advantage of using Cadieux-Fig.7’s planar screen susceptor 14 is not only to minimize the generation of a whistling noise during a draw on the e-vaping device 60, but also to make a laminar air flow resulting in smooth feeling in puffing the tobacco flavor compound with the mouth and minimize the suctioning force of the mouth lips.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 with Cadieux-Fig.7 by replacing Cadieux-Fig.18A’s susceptor, represented by feature A and its location with Cadieux-Fig.7’s planar screen susceptor 14 in order not only to minimize the generation of a whistling noise during a draw on the e-vaping device 60, but also to make a laminar air flow resulting in smooth feeling in puffing the tobacco flavor compound with the mouth and minimize the suctioning force of the mouth lips.



Regarding claim 21, Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 discloses
the susceptor (Cadieux-Fig.18A: a susceptor, represented by feature A; P160:2-3, Fig. 18A) comprises a wick (Cadieux-Fig.18A: a wicking layer (28); P159:9, Fig. 18A) extending
the internal passage (Cadieux-Fig.18A: the two inner ambient-air-stream-spaces of “the liquid storage medium 21”; P160:2, Fig. 18A connected to “the central air passage 20”; P160:6, Fig. 18A).

Cadieux-Fig.18A discloses “a wick extending” and “the internal passage” as mapped above, but Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 is silent regarding
a wick (Cadieux: the wick 28; P116:3, Fig. 1) extending across the internal passage
	
However, Cadieux-Fig.3 discloses, in the same field for “an e-vaping device according to an example embodiment” (P77:1-2, Fig. 3

    PNG
    media_image6.png
    171
    621
    media_image6.png
    Greyscale
),
a wick (the wick 28; P131:2, Fig. 3) extending across (as graphically disclosed in Fig. 3) the internal passage (the central air passage 20; P127:7, Fig. 3)

	The advantage of using Cadieux-Fig.3’s wick 28 is to provide flexibility of positioning and shaping a wick suiting a user specification application of the conventional wick without changing the capillary liquid transfer functionality of the conventional wick.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cadieux in view of Cadieux-Fig.18A and Cadieux-Fig.14 with Cadieux-.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (CN-103689812).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761